Title: To George Washington from Battaile Muse, 4 December 1787
From: Muse, Battaile
To: Washington, George



Honorable Sir,
Berkeley County Decr 4th 1787

I was in Fauquier County Last week among the Tenaments, and have Tenants Engaged For all the Lots Excepting one which is a wood Lot on goos creek, Part of the Lot that Tompson Lived on, no one will have it on any Terms; and many of the Lots on the upper Tract are Setled with Very Poor Tenants on accot of the Poorness of the Land—on those Poor Lots I cannot get a Tenant to stay Two years, as I had Promises From Mrs Lemert and Shover To raise Some money by Christmast I thought it best not To distress at this Time if they run away the Lots will rent as they are not So bad.
the disputed Line between you and Scott I could not get run as Scott wants the Line Setled by Colo. Leven Powell. Capn Moffet & Mo⟨y⟩e who is to Fix Burgues Line To Terminate a Suit He has with one Flory—I am To have notice when these Gentn go on that Business—as Colo. Powell is at the Assembly I do not Expect the Business will do done untill next spring—their is apart of that Land not under Lease, I have not Engag’d it—nor Shall not untill the Lines are Established—and then on Such Terms as for all the Leases To Fall at once the Fauquier Tenants are Still in arrears—not a Large Sums, only Lemert & Shover. I demanded of Mr Weathers His Authority For writeing To you as He did, His asswer was that He was Sorry for it & will be more Carefull in Future.
I enclose and order on Scoth Wm Hunter Esqr. for Fifty pounds your acct When that is Paid will Stand in Debted To me

upard of Thirty pounds I do not Expect you will receive any more money From me untill next spring as the Present years rents will not be Collected before, if then.
I wish Mr Lear To Compair the Inclosed Acct with your Books. I shall be anxious to hear whether Mr Hunter pays the money—I have the Honour To be your Obedient Humble Servant

Battaile Muse

